DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13-18 are objected to under 37 CFR 1.75(c) as being in improper form because the dependency of claim 13 as well as claim 15 cannot be determined.  See MPEP § 608.01(n).  Accordingly, the claims 13-18 have not been further treated on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. 2011/0269061 A1) in view of Kim (U.S.Pat. 10,908,506).
As to claim 12, 16, Yoshihara discloses a system and a corresponding method for measuring a pattern on a substrate and comprising substantially all of the limitations of the instant claims such as: 

    PNG
    media_image1.png
    385
    476
    media_image1.png
    Greyscale

a light source (113) having a first wavelength, configured to direct excitation light to a pattern on a working surface of a substrate (W); a light detector (114) configured to detect intensity of emitted light from the pattern by directing the excitation light to the pattern; a processor (115; 10) configured to calculate a critical dimension of the pattern based on the detected intensity of the emitted light based on the material characteristics and excitation light characteristics (see paragraph [0061]).  Yoshihara does not expressly disclose the pattern being an organic pattern as recited in the claim.  This feature is well known per se.  For example, Kim discloses a system for measuring an organic pattern formed on a substrate (col.3, lines 48-50).  In view of such teachings, for the purpose of generating designed patterns, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ an organic material onto the substrate of Yoshihara as taught by Kim. 
 As to claims 13, 17, Yoshihara as modified by Kim lacks to show a plurality of unit light sources or a plurality of unit sensors.  It would have been obvious to a skilled artisan to employ a plurality of unit light sources (113) and a plurality of unit sensors (114) into the system of Yoshihara as modified by Kim for the purpose of improving the accuracy of system since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co.v . Bemis Co., 193 USPQ 8.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. 2011/0269061 A1) in view of Kim (U.S.Pat. 10,908,506) and further in view of  Bian et al (U.S.Pat. 10,726,543).
As to claims 14-15, Yoshihara as modified by Kim, discloses substantially all of the limitations of the instant claims including a beam splitter (16) for splitting the excitation light before reaching the organic pattern (see figure 5b).  Yoshihara as modified by Kim lacks to show a UV filter.  This feature is well known in the art.  For example, Bian discloses a device having a UV filter for generating a particular fluorescent light (see col.6, lines 49-51).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to utilize a UV filter as suggested by Bian into the device of Yoshirara as modified by Kim for the purpose of generating a particular fluorescent light for the purpose of determining the volume or critical dimension of the pattern based on the intensity of the detected light, as intended by Yoshihara and Kim.
Claims 1-11 and 18 are rejected under 35 U.S.C. under 35 U.S.C. 103 as being unpatentable over Yoshihara (U.S. 2011/0269061 A1) in view of Kim (U.S.Pat. 10,908,506) and further in view of Borden (US 2007/0042390 A1).
With respect to claims 1-11, and 18, Yoshihara as modified by Kim discloses substantially all of the limitations of the instant claims as discussed.  Yoshihara discloses directing the excitation light includes scanning across a working surface of the substrate (W) (se figure 8).  Yoshihara as modified by Kim does not expressly disclose directing an excitation light for emitting a fluorescent light from the pattern, as recited.  This feature is well known per se.  For example, Borden discloses a method and device for critical dimension detection and discloses exposing the substrate to ultraviolet light or laser light to excite the fluorescent light (see abstract).  In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to direct an excitation light to the organic/inorganic pattern on the substrate of Yoshihara as modify by Kim with a fluorescent light as suggested Borden for the purpose of determining a volume or critical dimension of the pattern on the substrate based on the detected intensity of fluorescent light as intended by Yoshihara.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mazor et al (U.S.Pat. 6,556,652) discloses measurement of critical dimensions of patterns of a substrate and has been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
6/7/22


/HUNG V NGUYEN/            Primary Examiner, Art Unit 2882